Citation Nr: 1115014	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  07-09 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from September 1969 to August 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.        

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND


During his hearing before the Board, the Veteran indicated that he was receiving disability benefits from the Social Security Administration (SSA).  A review of the record indicates that records pertaining to the SSA are not in the claims file.  See 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all SSA records associated with the grant of disability benefits to the Veteran should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


